           Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 1 of 41




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

NATIONAL SECURITY ARCHIVE,           )
Gelman Library                       )
George Washington University         )
2130 H Street, N.W., Suite 701       )
Washington, D.C. 20037               )
                                     )
SOCIETY FOR HISTORIANS OF            )
AMERICAN FOREIGN RELATIONS,          )
Department of History                )
Middle Tennessee State University    )
1301 East Main Street, Box 23        )
Murfreesboro, TN 37132               )
                                     )    Civil Action No.
AMERICAN HISTORICAL                  )
ASSOCIATION,                         )
400 A Street, S.E.                   )
Washington, D.C. 20004               )
                                     )
CITIZENS FOR RESPONSIBILITY          )
AND ETHICS IN WASHINGTON,            )
1101 K Street, N.W., Suite 201       )
Washington, D.C. 20005               )
                                     )
            Plaintiffs,              )
                                     )
      v.                             )
                                     )
DONALD J. TRUMP, PRESIDENT OF        )
THE UNITED STATES (in his official   )
capacity),                           )
1600 Pennsylvania Avenue, N.W.       )
Washington, D.C. 20503               )
                                     )
EXECUTIVE OFFICE OF THE              )
PRESIDENT,                           )
725 17th Street, N.W.                )
Washington, D.C. 20503               )
                                     )
JARED KUSHNER, SENIOR ADVISOR        )
TO THE PRESIDENT (in his official    )
capacity),                           )
1600 Pennsylvania Avenue, N.W.       )
Washington, D.C. 20503               )
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 2 of 41




                                    )
DAVID S. FERRIERO, ARCHIVIST OF )
THE UNITED STATES (in his official  )
capacity),                          )
8601 Adelphi Road                   )
College Park, MD 70740-6001         )
                                    )
NATIONAL ARCHIVES AND RECORDS )
ADMINISTRATION,                     )
8601 Adelphi Road                   )
College Park, MD 70740-6001         )
                                    )
              Defendants.           )
____________________________________)

                                          COMPLAINT

       1.      This is a civil action seeking declaratory, injunctive, and mandamus relief for

violations of the Presidential Records Act, 44 U.S.C. §§ 2201–2209 (“PRA”). Plaintiffs

challenge as contrary to law the destruction of records by the President and other White House

officials, a White House records preservation policy that authorizes the destruction of

Presidential record material, and the failure of the Archivist of the United States to take action to

address these violations. With President Trump’s term in office soon coming to an end, absent

judicial intervention this conduct will permanently deprive Plaintiffs and the public of records

documenting a critical part of our nation’s history.

       2.      Plaintiffs first challenge as contrary to law the President’s planned or executed

destruction of the records of his presidency without providing statutorily-mandated notice to

either the Archivist of the United States or Congress. By flouting the PRA’s disposal-notice

requirements, President Trump has bypassed the safeguards Congress imposed through the PRA

to prevent a president from destroying historically valuable records. Absent judicial intervention,

Plaintiffs and the public will be permanently deprived of records documenting a critical part of

our nation’s history.



                                                  2
            Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 3 of 41




       3.      Plaintiffs further challenge as contrary to law an official policy authorizing White

House employees to preserve Presidential records generated from certain types of personal

electronic messaging accounts merely by taking a “screenshot” of the record and forwarding it to

an official messaging account. A screenshot does not capture an electronic message’s associated

metadata, attachments, functionality, or other digital artifacts needed to authenticate the message.

Because the White House’s screenshotting policy does not require preservation of all Presidential

record material associated with electronic messages, it contravenes the PRA’s requirement to

preserve in an official White House account a “complete copy” of any Presidential record created

or sent from a non-official electronic messaging account. 44 U.S.C. § 2209(a). Absent an order

directing President Trump and the Executive Office of the President to immediately rescind the

screenshotting policy and take steps to ensure preservation of “complete copies” of all such

Presidential records before President Trump’s term ends on January 20, 2021, Plaintiffs and the

public will be permanently deprived of records documenting a critical part of our nation’s

history.

       4.      Plaintiffs also challenge the knowing and routine failure of Senior White House

Advisor Jared Kushner to preserve “complete copies” of all Presidential records created or sent

from his non-official electronic messaging accounts, including his WhatsApp account, in

violation of his non-discretionary duties under 44 U.S.C. § 2209(a). Given the central role Mr.

Kushner has played in implementing the domestic and foreign policies of the Trump

administration, the missing information is likely to yield historically important details about what

the Trump administration did and why. Unless Mr. Kushner is directed to preserve “complete

copies” of all such Presidential records before President Trump’s term ends on January 20, 2021,




                                                 3
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 4 of 41




Plaintiffs and the public will be permanently deprived of records documenting a critical part of

our nation’s history.

       5.      Finally, Plaintiffs challenge the failure of the National Archives and Records

Administration (“NARA”) and the Archivist of the United States (collectively, the “NARA

Defendants”) to take any action to address the White House’s unlawful screenshotting policy

described above. If left uncorrected, that policy will result in the improper removal, loss, or

destruction of Presidential records, and thus will prevent the NARA Defendants from fulfilling

their non-discretionary duties to “assume responsibility for the custody, control, and preservation

of, and access to” all Presidential records generated during President Trump’s term of office, 44

U.S.C. §§ 2203(f), (g)(1), and to make those records “available to the public as rapidly and

completely as possible,” id. § 2203(g)(1). 1

                                 JURISDICTION AND VENUE

       6.      This Court has personal and subject-matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331 (action arising under the laws of the United States); 44 U.S.C. §§ 2201–

2209 (the PRA); 28 U.S.C. § 1361 (mandamus); 5 U.S.C. §§ 701–706 (the Administrative

Procedure Act (“APA”)), and 28 U.S.C. §§ 2201 and 2202 (the Declaratory Judgment Act).

       7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(e).

                                               PARTIES

       8.      Plaintiff National Security Archive (“the Archive”), founded in 1985 by

journalists and scholars to check rising government secrecy, combines a unique range of

functions: investigative journalism, a research institute on international affairs, and a library and



1
  To prevent any irretrievable removal, loss, or destruction of Presidential records, Plaintiffs
intend to promptly move for a temporary restraining order requiring Defendants to preserve the
records at issue in this suit pending final resolution of the litigation.


                                                  4
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 5 of 41




archive of declassified U.S. documents that is often considered the world’s largest

nongovernmental collection of such materials. The Archive is located at the George Washington

University, and is one of the leading non-profit users of the Freedom of Information Act

(“FOIA”). In these roles, the Archive has established an extraordinary track record of highly

credible, award-winning investigative journalism and scholarship, including receipt of the

George Polk Award in 2000 for “piercing self-serving veils of government secrecy, guiding

journalists in search for the truth, and informing us all.” Together with its founding director Scott

Armstrong, the Archive brought the series of lawsuits against the Executive Office of the

President that resulted in the recognition that White House email recordkeeping practices and

guidelines are subject to judicial review.

       9.      Since its founding, the Archive has filed thousands of FOIA and declassification

review requests with the Truman, Eisenhower, Kennedy, Johnson, Nixon, Ford, Carter, Reagan,

George H.W. Bush, Clinton, and George W. Bush Presidential Libraries. The documents

released in response to these requests have illuminated United States foreign policy and national

security history since the Second World War. Among other things, the documents the Archive

acquired from these presidential libraries have shed light on the Cuban Missile Crisis, the origins

of the Vietnam War, President Nixon’s opening to China, communications between the Soviet

Union and the United States throughout the Cold War and as the Cold War ended, and the U.S.

role during the human rights atrocities in the former Yugoslavia and Rwanda. Continued access

to a full historical record of each modern presidency is critical to the Archive’s work. The

Archive intends to file requests with the Trump Presidential Library as soon as is legally

permitted, likely on a range of topics covering the Trump presidency’s foreign policy.




                                                 5
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 6 of 41




       10.     Archive staff have published books based on records of former presidents. For

example, Archive Executive Director Thomas S. Blanton and Archive Senior Analyst Dr.

Svetlana Savranskaya have published two books based on head-of-state meeting transcripts from

the Reagan and George H.W. Bush libraries combined with others from Soviet archives. One

volume, also co-authored with Dr. Vladislav Zubok, analyzed the fall of the Berlin Wall in 1989

based on documents of heads-of-state meetings, and the other published and analyzed a complete

series of the Reagan and Bush superpower summit meeting transcripts with then-Soviet leader

Mikhail Gorbachev. Their future plans include filing FOIA requests for Presidential records from

the Trump administration as soon as they are legally permitted on a range of topics that likely

will include U.S. relations with Russia and China, U.S. military action in Africa, the role of

foreign lobbyists, and the nuclear escalation between North Korea and the United States.

       11.     Another Archive staffer, Senior Analyst William Burr, has published books and

other writings drawing on declassified records of presidential meetings with foreign leaders. One

book, The Kissinger Transcripts: The Top Secret Talks with Beijing and Moscow (New Press

1998), published for the first time the White House record of President Richard Nixon’s meeting

with Mao Zedong in February 1972. Another book, Nixon’s Nuclear Specter: The Secret Alert of

1969, Madman Diplomacy, and the Vietnam War (University Press Kansas 2015), drew upon

records kept by National Security Adviser Henry Kissinger of his meetings and telephone

conversations with President Nixon. Other publications, such as edited collections of documents

posted on the Archive’s website, have included declassified records prepared by State

Department and White House officials of presidential meetings with foreign leaders.

       12.     Plaintiff Society for Historians of American Foreign Relations (“SHAFR”) is a

professional society dedicated to the study of U.S. foreign relations. On behalf of its nearly 1,300




                                                 6
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 7 of 41




members, it advances its mission “to promote the study, advancement and dissemination of

knowledge about U.S. foreign policy” by awarding research grants and prizes, holding

conferences, publishing an academic journal, Diplomatic History, and furthering archival access

to government documents.

       13.     SHAFR’s members depend on preservation of and access to Presidential records

in order to present a full and accurate accounting of the past in their teaching, public speaking,

exhibitions, and publications. SHAFR members have disseminated research findings to the

public and testified to congressional committees on the basis of archival research conducted in

every presidential library. SHAFR members have filed many thousands of FOIA and mandatory

declassification review requests with presidential libraries and have long advocated for the

preservation, declassification, and public availability of government records, notably including

Presidential records, because of the fundamental importance of these records for their

investigation of the country’s past.

       14.     SHAFR members will begin using the internal diplomatic and national security

records of the Trump administration as soon as they become available. They and their

scholarship on the Trump administration will be substantially harmed by a failure to properly

create and maintain key Presidential records. Policymakers, national security personnel, political

analysts, and the wider public rely on the archival research SHAFR members conduct on

Presidential records for evidence-based analyses of presidential decision-making and other topics

of great importance to U.S. democracy. Without the proper creation and preservation of

Presidential records, SHAFR members will not be able to fulfill their professional responsibility

to provide evidence-based assessments of the conduct of U.S. foreign policy during the Trump

administration.




                                                 7
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 8 of 41




        15.     SHAFR’s journal Diplomatic History routinely publishes articles based on new

research in presidential libraries, such as a 2017 article by Frédéric Bozo based on FOIA requests

relating to Iraq from the Clinton Presidential Library. Recent books published by SHAFR

members that are based on records in presidential libraries include Kelly J. Shannon’s U.S.

Foreign Policy and Muslim Women’s Human Rights, which used Clinton Library records to trace

that administration’s global women’s rights policies. Books by SHAFR members that rely

heavily on accounts of conversations and meetings between U.S. presidents and foreign leaders

include Jeffrey Engel’s When the World Seemed New: George H.W. Bush and the End of the

Cold War.

        16.     The American Historical Association (“AHA”) is a non-profit membership

organization founded in 1884 and incorporated by Congress in 1889 for the promotion of

historical studies. AHA is a trusted voice that advocates for history education, works to sustain

and enhance the professional work of historians, and promotes the critical role of historical

thinking in public life.

        17.     As the largest organization of professional historians in the world, AHA

represents more than 12,000 members and serves historians representing every historical period

and geographical area in a wide variety of professions. AHA’s journal, the American Historical

Review, is the most widely read and cited professional historical journal in the world.

        18.     The American Historical Association, chartered by the Congress "for the

promotion of historical studies, the collection and preservation of historical manuscripts, and for

kindred purposes in the interest of American history, and of history in America," depends on the

integrity of presidential records to fulfill this mission. Its members rely on Presidential records to

explore and reveal the functioning of every aspect of the executive branch—from policy




                                                  8
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 9 of 41




consideration to policy implementation. This research provides an unparalleled look inside an

administration’s activities that would, if absent, leave the world wholly reliant upon the memoirs

and memories of those whose deeds we professionally investigate and evaluate.

       19.     Plaintiff Citizens for Responsibility and Ethics in Washington (“CREW”) is a

nonprofit, non-partisan corporation, organized under section 501(c)(3) of the Internal Revenue

Code. CREW is committed to protecting the right of citizens to be informed about the activities

of government officials and to ensuring the integrity of government officials. To advance its

mission, CREW uses a combination of research, litigation, advocacy, and public education to

disseminate information to the public about public officials and their actions. CREW researches

and reviews information made available to the public under the PRA and the Federal Records

Act (“FRA”), including records of former presidents, and uses the FOIA to obtain information

about the government critical to its mission and purpose. CREW has filed hundreds of FOIA

requests since the start of the Trump administration, including with those EOP components

subject to the FOIA.

       20.     CREW also has a longstanding interest in government compliance with

recordkeeping laws, including the PRA and the FRA. CREW has brought numerous lawsuits to

compel compliance with these laws, including CREW v. Trump, 924 F.3d 602 (D.C. Cir. 2019),

and CREW v. Trump, 438 F. Supp. 3d 54 (D.D.C. 2020), that challenge the failure of President

Trump and EOP to comply with the mandatory, non-discretionary duties the PRA imposes on

them. CREW’s interest in the preservation of Presidential records also is evidenced by CREW’s

2007 litigation of whether the EOP’s Office of Administration is an agency subject to the FOIA,

see CREW v. Office of Admin., 559 F. Supp. 2d 9 (D.D.C. 2008), aff’d, 566 F.3d 219 (D.C. Cir.

2009); a report entitled “Without a Trace: The Story Behind the Missing White House E-Mails




                                                9
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 10 of 41




and the Violations of the Records Act,” see https://www.citizensforethics.org/reports-

investigations/crew-reports/crew-releases-new-report-without-a-trace-the-missing-white-house-

emails-violations-of-the-pra/; and a 2015 FOIA request to the George W. Bush Presidential

Library seeking the production of all records of communications between August 1, 2005 and

February 1, 2007 between the White House and Republican Members of the House that referred,

mentioned, or pertained to then-Representative Mark Foley.

       21.     CREW will continue its practice of submitting FOIA requests for documents from

executive branch agencies on matters that relate to CREW’s ongoing research, litigation,

advocacy, and public education efforts. CREW also anticipates that it will file FOIA requests for

Presidential records from this administration once they become available pursuant to the FOIA.

Failure to create Presidential records and improper classification of agency records as

Presidential records harms CREW by preventing or delaying CREW’s access to agency and

Presidential records. A president’s failure to obtain the Archivist’s approval in writing and to

submit a disposal schedule to Congress prior to disposing of Presidential records deprives

CREW of an opportunity to learn of improper disposal decisions until long after they occur.

       22.     For all Plaintiffs, access to Presidential records is essential to fulfill their core

missions. The ongoing failure of President Trump and his top advisors to preserve records of

their actions and the performance of their duties have prevented and will continue to prevent the

Plaintiffs from accessing the documentary history of this presidency and administration. In the

process, Plaintiffs and other members of the American public will lose vital information and

insight into presidential policies and decision making, which are critical to interpret and prevent

illegal or unwise government action.




                                                  10
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 11 of 41




       23.     President Donald J. Trump is the President of the United States and is sued in his

official capacity only. President Trump is subject to the requirements of the PRA, including the

requirement that he obtain the written views of the Archivist on the proposed destruction of any

Presidential record, 44 U.S.C. § 2203(c)(1)-(2), and upon receipt of written confirmation that the

Archivist intends to take any action with respect to the proposed destruction that he notify the

appropriate congressional committee of his intention 60 days before the proposed disposal. 44

U.S.C. § 2203(d).

       24.     Defendant Executive Office of the President (“EOP”) includes the agency known

as the EOP and its individual components. With the exception of the Council on Environmental

Quality, the Office of Management and Budget, the Office of National Drug Control Policy, the

Office of Science and Technology Policy, and the Office of the United States Trade

Representative, the EOP is subject to the PRA.

       25.     Defendant Jared Kushner is a Senior Advisor to the President and is sued solely in

his official capacity. As a senior advisor he is a “covered employee” under section 2209 of the

PRA, 44 U.S.C. § 2209(c)(1)(A), (C). As a covered employee, Mr. Kushner must, for any

Presidential record he creates or sends using a non-official electronic message account, forward

to his official electronic messaging account either (1) a copy “in the original creation or

transmission of the Presidential record” or (2) “a complete copy of the Presidential . . . record . . .

not later than 20 days after the original creation or transmission[.]” 44 U.S.C. § 2209(a)(1)-(2).

       26.     Defendant David S. Ferriero is the Archivist of the United States and is sued

solely in his official capacity. As Archivist, Mr. Ferriero supervises and directs the National

Archives and Records Administration (“NARA”). 44 U.S.C. § 2102. In that capacity, Mr.

Ferriero is responsible for the preservation of both federal and Presidential records, and is




                                                  11
               Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 12 of 41




charged with the responsibility for making Presidential records available to the public at the

earliest practical date. Mr. Ferriero is subject to the requirements of the PRA, including its

requirement that he assume custody and control of Presidential records at the conclusion of the

President’s term of office and deposit them in an appropriate depository. 44 U.S.C. §§ 2203(f),

2207. Moreover, under the PRA, Mr. Ferriero has a role to play whenever an incumbent

president seeks to dispose of Presidential records; the president may do so only after: (1) a

determination that the records no longer have administrative, historical, informational or

evidentiary valued; (2) obtaining in writing the views of the Archivist; and (3) notifying

Congress 60 days before the proposed disposal date of his intention to dispose of the records.

         27.      Defendant NARA is an agency of the United States operating under the direction

of Defendant Ferriero. NARA is responsible for carrying out the Archivist’s responsibilities

under the PRA and has promulgated guidance implementing the 2014 Amendments discussed

below.

                                  STATUTORY FRAMEWORK

         28.      Congress enacted the PRA in 1978 to ensure both “the preservation of the

historical record of the future Presidencies” and “public access to the materials” of a presidency.

H.R. Rep. No. 95-1487, 95th Cong., 2d Sess. § 2 (1978). Through the PRA and its predecessor

statute, the Presidential Recordings and Materials Preservation Act of 1974, Congress sought to

prevent a repeat of the protracted legal battle that ensued between the United States and

President Richard M. Nixon over the ownership and control of his Presidential records after

leaving office.

         29.      The House Report on the PRA suggests that Congress intended the PRA to bind

the President. The report states that the PRA “would terminate the tradition of private ownership




                                                 12
                Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 13 of 41




of Presidential papers and the reliance on volunteerism to determine the fate of their disposition.

Instead, the preservation of the historical record of the future Presidencies would be assured and

public access to the materials would be consistent under standards fixed in law.” Id. (emphasis

added).

          30.     Most fundamentally, the PRA “‘establish[es] the public ownership of records

created by . . . presidents and their staffs in the course of discharging their official duties.’”

CREW v. Trump, 924 F.3d at 603 (quoting H.R. Rep. No. 95-1487, 95th Cong. at 2). Toward that

end, the statute provides that “[t]he United States shall reserve and retain complete ownership,

possession, and control of Presidential records[.]” 44 U.S.C. § 2202.

          31.     To ensure a full historical record, the PRA directs the President as follows:

          the President shall take all such steps as may be necessary to assure that the
          activities, deliberations, decisions, and policies that reflect the performance of the
          President’s constitutional, statutory, or other official or ceremonial duties are
          adequately documented and that such records are preserved and maintained as
          Presidential records pursuant to the requirements of this section and other
          provisions of law.

44 U.S.C. § 2203(a) (emphasis added).

          32.     In imposing these requirements through the PRA, Congress recognized that with

the President (and his staff), “a great number of what might ordinarily be construed as one’s

private activities are, because of the nature of the presidency, considered to be of public nature,

i.e., they effect the discharge of his official or ceremonial duties.” H.R. Rep. No. 95-1487, 95th

Cong., 2d Sess. §§ 11–12. Congress considered “few” of a president’s activities to be “truly

private and unrelated to the performance of his duties[.]” Id. § 12.

          33.     The PRA’s definition of “Presidential records” reflects this breadth by defining

Presidential records as:




                                                    13
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 14 of 41




       documentary materials . . . created or received by the President, the President’s
       immediate staff, or a unit or individual of the Executive Office of the President
       whose function is to advise or assist the President, in the course of conducting
       activities which relate to or have an effect upon the carrying out of the
       constitutional, statutory, or other official or ceremonial duties of the President.

44 U.S.C. § 2201(2).

       34.     The PRA also includes within the definition of “documentary material”

“electronic or mechanical recordations.” 44 U.S.C. § 2201(1).

       35.     In enacting the PRA, Congress voiced its concern with the “tendency [of a

President] to release certain papers, presenting the President in a positive light, rather than others

which cast doubt on the President’s performance . . . The deletion of even a handful of important

papers can distort the historical record beyond recognition.” Hearings Before a Subcomm. of the

Comm. on Gov’t Operations on H.R. 10998 and Related Bills, 95th Cong., 2d Sess. at 811

(1978) (Sen. Nelson’s introduction of S. 2596).

       36.     The PRA imposes a multi-step process on the President before any Presidential

records can be destroyed. While in office, a President may dispose of his or her Presidential

records only after making an affirmative determination that the records “no longer have

administrative, historical, informational, or evidentiary value[.]” 44 U.S.C. § 2203(c). After

making that determination, the President must obtain the written views of the Archivist on the

proposed destruction. 44 U.S.C. § 2203(c)(1)-(2). If the President receives written confirmation

that the Archivist intends to take any action with respect to the proposed destruction, the

President must notify the appropriate congressional committee of the President’s intention 60

days before the proposed disposal. 44 U.S.C. § 2203(d). This process reflects the care Congress

took to ensure that Presidential records could be destroyed only after considered deliberation by

multiple stakeholders.




                                                  14
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 15 of 41




       37.     As the D.C. Circuit recognized in CREW v. Trump, “[d]isposal decisions matter

because Presidential records—if not previously discarded, that is—become available for public

release several years after a president leaves office.” 924 F.3d at 604 (citation omitted).

       38.     Once a President leaves office, the Archivist assumes “responsibility for the

custody, control, and preservation of, and access to” the former president’s records. 44 U.S.C. §

2203(g)(1). Once in possession of a former President’s records, the PRA empowers the Archivist

to “exercise . . . all the functions and responsibilities otherwise vested in him pertaining to

Federal records or other documentary materials in his custody or under his control.” 44 U.S.C. §

2112(c). The PRA directs the Archivist in negotiating for the deposit of Presidential materials “to

secure to the Government, as far as possible, the right to have continuous and permanent

possession of the materials.” Id. The PRA further provides that the “Archivist shall have an

affirmative duty to make” a former president’s “records available to the public as rapidly and

completely as possible consistent with the provisions of this chapter.” Id. § 2203(g)(1).

       39.     In 2014, Congress amended both the PRA and the FRA through the Presidential

and Federal Records Act Amendments of 2014, Pub. L. 113-187, 128 Stat. 2003 (2014) (“2014

Amendments”). The 2014 Amendments sought to “modernize[] records management by

focusing more directly on electronic records.” NARA Press Release, National Archives

Welcomes Presidential and Federal Records Act Amendments of 2014, Dec. 1, 2014,

https://bit.ly/3o1Yw7T.

       40.     The 2014 Amendments explicitly restrict White House employees’ use of “non-

official electronic messaging account[s]” to “create or send” Presidential records unless they “(1)

cop[y] an official electronic messaging account. . . in the original creation or transmission of the

Presidential record,” or “(2) forward[] a complete copy of the Presidential . . . record to an




                                                  15
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 16 of 41




official electronic messaging account . . . not later than 20 days after the original creation or

transmission of the Presidential . . . record.” 44 U.S.C. § 2209(a)(1)-(2) (emphasis added). The

Amendments similarly restrict the use of non-official electronic message accounts under the

FRA. 44 U.S.C. § 2911.

       41.     Section 2209 of the PRA defines “covered employee” to include both “the

immediate staff of the President,” and “a unit or individual of the Executive Office of the

President whose function is to advise and assist the President.” 44 U.S.C. § 2209(c)(1)(A), (C).

       42.     The amended statute broadly defines “electronic messages” to mean “electronic

mail and other electronic messaging systems that are used for purposes of communicating

between individuals.” 44 U.S.C. § 2209(c)(2).

       43.     The amended statute likewise broadly defines “electronic messaging account” to

mean “any account that sends electronic messages.” 44 U.S.C. § 2209(c)(3).

       44.     The legislative history for section 2209 confirms what the statutory text makes

plain: that Congress wanted both the “President” and his “staff” to “ensure that all Presidential

records, even those sent from a personal electronic messaging account, are properly preserved

and maintained in an official electronic messaging account.” S. Rep. 113-218, 113th Cong., 2d

Sess., at 6 (2014) (emphasis added).

       45.     Section 2209 provides that any intentional violation of this provision “shall be a

basis for disciplinary action[.]” 44 U.S.C. § 2209(b).

       46.     The public can access Presidential records through the FOIA. Beginning five

years after a President leaves office, members of the public can begin filing FOIA requests for

Presidential records. 44 U.S.C. § 2204(b)(2). Although some materials can be withheld or




                                                  16
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 17 of 41




redacted for an extended period of time, they too eventually become available to members of the

public, including Plaintiffs. 44 U.S.C. § 2204(a).

                           NARA’S IMPLEMENTING GUIDANCE

       47.     To implement the 2014 Amendments, NARA issued guidance in July 2015 that

applies to “text messaging, chat/instant messaging, messaging functionality in social media tools

or applications, voice messaging, and similar forms of electronic messaging systems.” NARA

Bulletin 2015-02, July 29, 2015, https://bit.ly/2Jeyrnh.

       48.     NARA’s July 2015 guidance confirms that the term “electronic messages” as used

in the 2014 Amendments broadly encompasses “Chat/Instant Messaging,” “Text messaging,”

“Voicemail messaging,” and “Other messaging platforms or apps, such as social media or mobile

applications,” including “WhatsApp,” among other applications. Id.

       49.     The guidance instructs agencies to “[c]apture . . . complete records, including

metadata and any attachments, in a manner that ensures their authenticity and availability.” Id.

(emphasis added).

       50.     The guidance further directs agencies to “[e]nsure electronic messages with

associated metadata and attachments can be exported from the original system to meet any

agency needs, including long term preservation.” Id. (emphasis added).

       51.     In subsequent guidance on managing electronic records issued in September

2015, NARA again confirmed that a “complete” version of an electronic record must include the

record’s associated “metadata.” NARA Bulletin 2015-04, Sept. 15, 2015, https://bit.ly/37cA1xX.

       52.     That same guidance, entitled “Metadata Guidance for the Transfer of Permanent

Electronic Records,” defines “metadata as

       elements of information that answer the questions of ‘who, what, where, when,
       and why’ regarding electronic records. Metadata elements provide administrative,



                                                17
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 18 of 41




       descriptive, and technical information that describe the structure and content of
       electronic records. Metadata elements also provide contextual information that
       explains how electronic records were created, used, managed and maintained
       prior to their transfer to NARA, and how they are related to other records.

Id.

       53.     NARA’s September 2015 guidance provides detailed instructions on “the

minimum set of metadata elements that must accompany transfers of permanent electronic

records to the National Archives.” Id.

       54.     Even before NARA issued this guidance, it recognized that taking “screenshots”

of electronic records did not comply with NARA guidelines. In a May 2013 White Paper, NARA

reported a finding by the Social Media Subgroup of the Federal Records Council that

“screenshots” of certain electronic records “were not a helpful tool for capture” because

“[s]creenshots only create[] a picture of content and do not preserve the metadata and

functionality of the content, which does not comply with NARA’s transfer guidance for

permanent web content records.” NARA, White Paper on Best Practices for the Capture of

Social Media Records, May 2013, https://bit.ly/2V5Zm74.

                                  FACTUAL BACKGROUND

               President Trump’s Continuing Disregard for His PRA Obligations

       55.     From the outset of his presidency, President Trump has shown a disregard, if not

an outright disdain, for his recordkeeping obligations under the PRA. His actions and those of his

aides pose an unacceptable risk that valuable historical records will be irretrievably lost.

       56.     For example, President Trump has a practice of ripping up his notes at the close of

meetings, a practice some have called “his unofficial ‘filing system.’” Annie Karni, Meet the

guys who tape Trump’s papers back together, Politico, June 10, 2018, https://politi.co/33cqS7p;

Jill Lepore, Will Trump Burn the Evidence?, New Yorker, Nov. 16, 2020, https://bit.ly/3kZesWy.



                                                 18
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 19 of 41




Records managers were able to save at least parts of some of these records by gathering the

pieces and taping them back together. Id.

        57.     President Trump also has a practice of tweeting and then deleting his tweets,

despite a warning from NARA that such records destruction violates the PRA. Lepore, New

Yorker, Nov. 16, 2020. The White House has made clear that the President’s tweets should be

considered to be official statements, Rachel Treisman, As President Trump Tweets and Deletes,

the Historical Record Takes Shape, NPR, Oct. 25, 2019, https://n.pr/3pYdhKz, a conclusion that

is underscored by the purposes they have served, such as a vehicle to fire cabinet officials and

other top White House aides. The degree to which the White House is preserving even the

President’s non-deleted tweets in a White House recordkeeping system is far from clear. Id.

        58.     President Trump also has ignored or flouted his statutory obligation under the

PRA to document his essential transactions and communications. For example, during his first

reported face-to-face meeting with Russian President Vladimir Putin in July 2017 in Hamburg,

Germany during the G-20 Summit, President Trump reportedly confiscated his interpreter’s

notes after the meeting and ordered the interpreter not to disclose to anyone what he had heard,

including to administration officials. Peter Baker, Trump and Putin Have Met Five Times, What

Was Said Is a Mystery, New York Times, Jan. 15, 2019, https://nyti.ms/397bQDK; Greg Miller,

Trump has concealed details of his face-to-face encounters with Putin from senior officials in

administration, Washington Post, Jan. 13, 2019, https://wapo.st/3fqArEy. Reportedly no real

records exist for five meetings President Trump had with Putin. Lepore, New Yorker, Nov. 16,

2020.

        59.     As revealed by the report of Special Counsel Robert Mueller, President Trump

has a general antipathy toward note-taking. In a meeting with then-White House Counsel Don




                                                19
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 20 of 41




McGahn, the President chastised him for taking notes, proclaiming, “Lawyers don’t take notes. I

never had a lawyer who took notes.” Report on the Investigation Into Russian Interference In the

2016 Election, Vol. II, at 117.

       60.     The President’s resistance to preserving the records of his administration accords

with his well-documented efforts throughout his career to prevent the disclosure of any details

about how he conducts himself. He carried over to the White House his business practice of

requiring non-disclosure agreements from those who work for him. Reportedly President Trump

demanded that senior White House staff sign non-disclosure agreements, a demand that then-

Chief of Staff Reince Priebus carried out despite concerns about their unenforceability. Lepore,

New Yorker, Nov. 16, 2020.

       61.     With the approaching onset of a new president, much public attention has focused

on the likelihood that President Trump, or White House personnel acting at his behest, will

destroy records of his presidency before he leaves office, fearing the consequences to him and

his legacy should they become public. As has been pointed out, throughout his term in office

President Trump has attempted to suppress unfavorable evidence, which does not “bode[] well

for the historical record and for the scheduled transfer of materials from the White House to the

National Archives, on January 20, 2021.” Lepore, New Yorker, Nov. 16, 2020.

       62.     Now, having lost the presidential election, President Trump has shown an even

greater propensity to flout norms and laws by seeking to undermine the electoral process, and has

engaged in conduct that some have called an effort to sabotage the presidential transition. See,

e.g., Michael D. Shear, Trump Using Last Days to Lock In Policies and Make Biden’s Task

More Difficult, New York Times, Nov. 21, 2020, https://nyti.ms/39ejvA7; Alex Woodward, What




                                                20
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 21 of 41




Trump might do now that he’s lost the election: From pardoning cronies to sabotaging the

transition, The Independent, Nov. 17, 2020, https://bit.ly/2J6KnHa.

       63.     The actions of the President since losing the election—unrestrained by truth and

facts—have heightened concerns that he will destroy records of his “potential malfeasance and

crimes.” Woodward, The Independent, Nov. 17, 2020; see also Peter Nicholas, The 3 Norms

Trump Could Still Break, The Atlantic, Nov. 21, 2020, https://bit.ly/3pUHw54.

       64.     In light of the growing and well-founded concerns that President Trump is likely

to destroy many of his records before leaving office, Plaintiff National Security Archive wrote to

White House Counsel Pat Cipollone on November 13, 2020, requesting written assurances that

all of the Presidential records of this administration will be preserved and transferred to NARA

by January 20, 2021. The letter also reminded Mr. Cipollone that, under the PRA, the public is

the rightful owner of these records.

       65.     In a letter dated November 12, 2020, Plaintiff CREW also wrote to White House

Counsel Cipollone urging that he ensure that all White House staff are aware of and comply with

their obligations to maintain and preserve records in accordance with the PRA. CREW’s letter

also reminded Mr. Cipollone that, as the September 2017 White House Counsel memorandum

noted, “[t]he willful destruction or concealment of federal records is a federal crime[.]”

       66.     To date, neither Mr. Cipollone nor anyone else associated with the White House

has responded to either the National Security Archive’s letter or CREW’s letter.

               Other White House Officials’ Disregard for their PRA Obligations

       67.     Other White House officials have also shown a shocking disregard for their

recordkeeping obligations under the PRA. Chief among them is Senior White House Advisor

Jared Kushner, who has routinely used non-official, personal messaging accounts to




                                                 21
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 22 of 41




communicate about some of the most pressing domestic and foreign policy issues facing our

nation during the Trump presidency.

       68.     In September 2017, Politico reported that Mr. Kushner had “corresponded with

other administration officials about White House matters through a private email account set up

during the transition [in December 2016], part of a larger pattern of Trump administration aides

using personal email accounts for government business.” Josh Dawsey, Kushner used private

email to conduct White House business, Politico, Sept. 24, 2017, https://politi.co/2UGFR4J.

       69.     Politico further reported that White House “[a]ides who have exchanged emails

with Kushner on his private account since President Donald Trump took office in January

include former chief of staff Reince Priebus, former chief strategist Steve Bannon, National

Economic Council director Gary Cohn, and spokesman Josh Raffel.” Id.

       70.     On September 25, 2017, House Oversight and Government Reform Committee

Chairman Trey Gowdy and Ranking Member Elijah E. Cummings sent a letter to then-White

House Counsel Don McGahn requesting documents related to the use by the President’s top

advisors of private email accounts, non-governmental servers, and private domains to conduct

official business. Letter from Reps. Trey Gowdy and Elijah E. Cummings to Don McGahn, Sept.

25, 2017, https://wapo.st/3m39auq; Letter from Rep. Elijah E. Cummings to Pat A. Cipollone,

Mar. 21, 2019, https://bit.ly/2J7Cfqy (“Mar. 21, 2019 Oversight Letter”).

       71.     Separately, Rep. Cummings sent a document request to Mr. Kushner that same

day, seeking, among other things, email addresses and accounts from which Mr. Kushner

conducted official business. Letter from Rep. Elijah E. Cummings to Jared Kushner, Sept. 25,

2017, https://bit.ly/2KL4wnc. The request “explicitly directed Mr. Kushner to preserve his email

records, including taking reasonable steps to prevent the ‘relocation’ of those email records.”




                                                22
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 23 of 41




https://oversight.house.gov/news/press-releases/cummings-urges-gowdy-to-take-white-house-

advice-obtain-documents-directly-from.

       72.     Notwithstanding these requests and the preservation directive, Mr. Kushner and

his wife and Advisor to the President Ivanka Trump reportedly re-routed their personal email

accounts to Trump Organization computers within one to two days of receiving the September

25, 2017 letters. Mar. 21, 2019 Oversight Letter, at 3.

       73.     In a December 2018 interview with then-House Oversight and Government

Reform Chairman Gowdy and Ranking Member Cummings, Mr. Kushner’s counsel “confirmed

that Mr. Kushner has used—and continues to use—WhatsApp” to create or send Presidential

records, including to communicate “with people outside the United States.” Mar. 21, 2019

Oversight Letter, at 6. When asked by Rep. Cummings if “Mr. Kushner has ever used WhatsApp

to discuss classified information,” his counsel replied, “That’s above my pay grade.” Id.

       74.     WhatsApp is a non-official, encrypted electronic messaging application.

       75.     Mr. Kushner’s lawyer further explained that Mr. Kushner preserves Presidential

records created or sent from his WhatsApp account by “tak[ing] ‘screenshots’ of these

communications and forward[ing] them to his official White House email account or to the

National Security Council.” Mar. 21, 2019 Oversight Letter, at 6 (emphasis added).

       76.     Mr. Kushner’s attorney also admitted that between January and August 2017, Mr.

Kushner used his personal email account to send and receive official emails. Mar. 21, 2019

Oversight Letter, at 2-3.

       77.     In March 2019, CNN reported that Mr. Kushner “has used WhatsApp to

communicate with Saudi Crown Prince Mohammed bin Salman, who sources have told CNN the

CIA assesses with high confidence ordered the murder and dismemberment of Washington Post




                                                23
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 24 of 41




journalist Jamal Khashoggi.” Kevin Collier, Jared Kushner’s use of WhatsApp raises concerns

among cybersecurity experts, CNN, Mar. 23, 2019, https://cnn.it/33bmOnL.

       78.     In September 2020, Vanity Fair reported that Mr. Kushner “[o]ften”

uses WhatsApp to communicate with members of a shadow coronavirus task force he established

that operates outside of federal transparency laws. Katherine Eban, That’s Their Problem, Vanity

Fair, Sept. 17, 2020, https://bit.ly/3fqHblO.

       79.     In October 2020, the Wall Street Journal reported that Mr. Kushner had

established an “open line” of communication through WhatsApp to discuss policy matters with

Facebook CEO Mark Zuckerberg. Deepa Seetharaman and Emily Glazer, How Mark Zuckerberg

Learned Politics, Wall Street Journal, Oct. 16, 2020, https://on.wsj.com/3meFGKh.

       80.     Public reporting disclosed that Ivanka Trump also used a personal email account

with a domain shared with her husband, Jared Kushner, to send hundreds of emails concerning

official White House business. Carol D. Leonnig and Josh Dawsey, Ivanka Trump used a

personal email account to send hundreds of emails about government business last year,

Washington Post, Nov. 19, 2018, https://wapo.st/2J3zXIP.

       81.     Documents obtained by the House Committee on Oversight and Reform revealed

that other White House officials used personal email for official White House business, including

former Deputy National Security Advisor K.T. McFarland and former White House Chief

Strategist Steve Bannon. Mar. 21, 2019 Oversight Letter.

 The White House’s Official Policy Authorizing “Screenshotting” As a Method of Preserving
                                Certain Electronic Records

       82.     Guidance from the White House Counsel’s office issued in February 2017 advises

White House staff that use of personal email, text messaging, instant messaging, social networks,

messaging apps, and other internet-based means of communication to conduct official business is



                                                24
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 25 of 41




generally not permitted. White House Memorandum, Presidential Records Act Obligations, Feb.

22, 2017, https://bit.ly/3o06VbV (“Feb. 22, 2017 White House Memo”).

       83.     The February 2017 memorandum also directs White House staff to forward to

their work account any official communication they receive on a private email account. Id.

       84.     Although the February 2017 memorandum states that White House staff “should

not use [non-official] instant messaging systems, social networks, or other internet-based means

of electronic communication to conduct official business without the approval of the Office of

the White House Counsel,” it adds that if a White House employee “ever generate[s] or

receive[s] [P]residential records on [non-official messaging] platforms,” the employee “must

preserve them by sending them to [their] EOP email account via a screenshot or other means.”

Feb. 22, 2017 White House Memo (emphasis added).

       85.     In an October 2017 briefing with congressional staff, White House officials

reiterated that they “advise[] employees that if texts occur involving official records on personal

devices, individuals should screenshot the text and email it to their official account to be

captured under PRA.” Senate Homeland Security and Government Affairs Committee

Democratic Staff Memorandum, Briefing from White House Counsel on Private Email Use, Oct.

27, 2017, https://bit.ly/2V7qjqS (emphasis added).

       86.     During the same briefing, White House officials stated that “direct messages sent

to official [White House] Twitter accounts are not automatically captured,” and that “[t]hese

direct messages to official Twitter accounts would have to be screenshot and forwarded by email

to an official account to be captured under PRA.” Id. (emphasis added).




                                                 25
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 26 of 41




        87.     As alleged above, counsel for Mr. Kushner has confirmed that he utilizes this

screenshotting method to preserve Presidential records created or sent from his WhatsApp

account. Mar. 21, 2019 Oversight Letter, at 6.

        88.     A “screenshot” of an electronic message is not a complete copy of the original

message because it does not capture the message’s associated metadata, attachments,

functionality (including text searchability), or other digital artifacts needed to authenticate the

message.

        89.     Indeed, as NARA itself has acknowledged, “[s]creenshots only create[] a picture

of content and do not preserve the metadata and functionality of the content, which does not

comply with NARA’s transfer guidance for permanent web content records.” NARA, White

Paper on Best Practices for the Capture of Social Media Records, May 2013.

        90.     WhatsApp messages, in particular, include high-value metadata “showing which

numbers contacted which over WhatsApp, when, and for how long, as well as the IP addresses

and phone identifiers.” Thomas Brewster, Forget About Backdoors, This Is The Data WhatsApp

Actually Hands To Cops, Forbes, Jan. 20, 2017, https://bit.ly/35YBk4n. A screenshot would not

fully capture this metadata, if at all.

        91.     Metadata, attachments, and functionality associated with an electronic message

can be preserved by accessing the original message from the application, service, or device in

which it is stored. But the White House, on information and belief, does not utilize any such

means to capture and preserve those items with respect to Presidential records created via text

message, instant messaging systems, social networks, and other non-email means of electronic

communication.




                                                  26
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 27 of 41




       92.     Despite the White House Counsel’s awareness of the routine use by White House

personnel, including Mr. Kushner, of non-official electronic messaging accounts for official

business, the White House has not, on information and belief, implemented records management

controls or taken other necessary actions to preserve complete copies of all Presidential records

created or sent from non-official electronic messaging accounts, including but not limited to

Presidential records stored in Mr. Kushner’s WhatsApp account.

       93.     In light of these publicly-documented practices by Mr. Kushner and other White

House personnel, and the failure of the White House to amend its guidance to comply with the

PRA, Plaintiff CREW by letters dated October 28, November 12, and November 20, 2020

notified the White House Counsel, Mr. Kushner, and NARA that the White House’s

screenshotting policy does not comply with the PRA. CREW’s November 20 letter requested

corrective action to address the deficient policy by no later than November 27, 2020, in light of

the upcoming transition.

       94.     To date, neither Mr. Kushner, nor the White House, nor NARA have responded to

CREW’s requests.

       95.     On November 10, 2020, the Chairs of the House Committee on Oversight and

Reform, the House Permanent Select Committee on Intelligence, the House Committee on

Appropriations; the House Committee on Rules, the House Committee on Ways and Means, the

House Committee on the Judiciary, the House Committee on Science, Space and Technology,

and the House Committee on Energy and Commerce, and the House Committee on House

Administration sent a letter to White House Counsel Pat Cipollone reminding him of the records

preservation obligations with which all employees of the Executive Office of the President must

comply. Letter from House Committee Chairs to Pat Cipollone, Nov. 10, 2020,




                                                27
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 28 of 41




https://bit.ly/36e8YmC. The letter urged Mr. Cipollone “to ensure that President Trump and

Executive Office of the President employees and officials do not inappropriately alter, conceal,

or destroy any official records or materials.” Id.

                                     CLAIMS FOR RELIEF

                                       COUNT I
(For a Declaratory Judgment that the Failure of Defendants Trump and EOP to Obtain the
   Archivist’s Written Views and to Transmit a Disposal Schedule to Congress Prior to
               Disposing of Records Violates the Presidential Records Act)

       96.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       97.      The President, his staff, and the EOP must engage in a basic, non-discretionary

process before disposing of Presidential records. They must obtain the views of the Archivist in

writing and transmit a disposal schedule to Congress prior to disposing of a Presidential record.

See 44 U.S.C. § 2203(c), (d). In this way Congress protected both a president’s right to control

his or her records while in office and the public’s right to a complete historical record of a

president once that president leaves office.

       98.      Notwithstanding these requirements, President Trump has disposed of and, on

information and belief, threatens to dispose of Presidential records without first obtaining the

views of the Archivist in writing and transmitting a disposal schedule to Congress prior to the

proposed records disposal.

       99.      In the face of this evidence and concerns, President Trump, the EOP, and NARA

have refused to provide assurances that the President is complying with the PRA, including its

records disposal provisions.

       100.     By failing to comply with the disposal-notice requirements of the PRA, President

Trump has deprived NARA of the opportunity to weigh in on the historical significance of any




                                                 28
               Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 29 of 41




record the President proposes to destroy, and Congress of any opportunity to act to prevent the

proposed destruction.

        101.     As a result of President Trump’s refusal to comply with the PRA’s disposal-notice

requirements, the President has critically undermined the PRA by removing the two safety valves

Congress enacted to guard against the unlawful destruction of Presidential records.

        102.     As a result of this unlawful disposition and threatened future disposition,

Plaintiffs are and will be deprived of future access to Presidential records through the FOIA that

Plaintiffs are entitled to receive by law.

        103.     Plaintiffs are therefore entitled to a declaratory judgment that by failing to obtain

the views of the Archivist in writing and to transmit a disposal schedule to Congress prior to

disposing of Presidential records, the President and EOP are violating the PRA.

                                      COUNT II
   (For Mandamus Relief Directing Defendant Trump, His Staff, and Defendant EOP to
     Comply with Their Non-Discretionary Duties Under the Presidential Records Act)

        104.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

        105.     Mandamus relief is appropriate where a plaintiff has a clear right to relief but no

other adequate remedy, and the defendant has a clear duty to act. See, e.g., United States ex rel.

McLennan v. Wilbur, 283 U.S. 414, 420 (1931); Swan v. Clinton, 100 F.3d 973, 976 n.1 (D.C.

Cir. 1996). No separate waiver of sovereign immunity is required to seek a writ of mandamus to

compel an official to perform a duty required in his official capacity. Fornaro v. James, 416 F.3d

63, 69 (D.C. Cir. 2005).

        106.     The PRA imposes on the President, his staff, and the EOP the mandatory

obligation to engage in a basic, non-discretionary process before disposing of Presidential




                                                   29
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 30 of 41




records. They must obtain the views of the Archivist in writing and transmit a disposal schedule

to Congress prior to disposing of a Presidential record. See 44 U.S.C. § 2203(c), (d).

       107.     The PRA leaves the President and his staff no discretion whether to comply with

these requirements. The President has no discretion on whether to seek the views of the

Archivists or to transmit a disposal schedule to Congress before disposing of Presidential

records. See 44 U.S.C. § 2203(c).

       108.     As alleged above, President Trump personally as well as by and through his staff

has violated and, on information and belief, threatens to violate this mandatory, non-

discretionary obligation by destroying or ordering the disposal of Presidential records without

obtaining the Archivist’s views in writing or producing a disposal schedule to Congress as the

PRA requires.

       109.     The President and the EOP have refused to provide assurances that they will

preserve all Presidential records for transfer to NARA at the end of President Trump’s term of

office despite a request to do so and growing concern that, given the President’s repeated

behavior, he likely will destroy Presidential records before leaving office.

       110.     President Trump, the EOP, and NARA have refused to provide more general

assurances that the President is complying with the PRA, including its records disposal

provisions.

       111.     Review of these violations is essential to prevent the President from rendering the

PRA a nullity and depriving the public—the lawful owner of his Presidential records—from

eventual access to those records as the PRA guarantees.

       112.     Given the fast-approaching end of the Trump presidency and President Trump’s

demonstrated and repeated disdain for the rule of law, including the recordkeeping obligations




                                                30
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 31 of 41




the PRA imposes on him, there is an acute and immediate need to prevent the irretrievable loss

of Presidential records through their improper removal or destruction.

       113.     As a result of this unlawful disposal, Plaintiffs are and will be deprived of future

access to Presidential records through the FOIA that Plaintiffs are entitled to receive by law.

       114.     Plaintiffs are therefore entitled to mandamus relief ordering the President, his

staff, and the EOP to comply with their mandatory, non-discretionary duties under the PRA to

obtain the views of the Archivist in advance of any proposed disposal of Presidential records and

to produce a disposal schedule to the appropriate congressional committee before disposing of

Presidential records during President Trump’s term of office.

                                       COUNT III
   (For a Declaratory Judgment that Defendant EOP’s Official Screenshotting Policy is
   Contrary to the Presidential Records Act Because It Calls for Preserving Incomplete
                             Copies of Presidential Records)

       115.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       116.     The PRA imposes on Defendants Trump and EOP a non-discretionary duty to

“implement[] . . . records management controls and other necessary actions . . . to assure that the

activities, deliberations, decisions, and policies that reflect the performance of the President’s

constitutional, statutory, or other official or ceremonial duties are adequately documented and

that such records are preserved and maintained as Presidential records pursuant to the

requirements of this section and other provisions of law.” 44 U.S.C. § 2203(a).

       117.     The PRA further requires that when White House employees “create or send a

Presidential . . . record using a non-official electronic message account,” they either “(1) cop[y]

an official electronic messaging account. . . in the original creation or transmission of the

Presidential record,” or “(2) forward[] a complete copy of the Presidential . . . record to an




                                                 31
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 32 of 41




official electronic messaging account . . . not later than 20 days after the original creation or

transmission of the Presidential . . . record.” 44 U.S.C. § 2209(a)(1)-(2) (emphasis added).

       118.     As alleged above, official White House policy authorizes staff, as a means of

satisfying their PRA obligations, to “screenshot” Presidential records created or sent from certain

non-official electronic messaging accounts, and to forward the screenshot to an official account.

       119.     As further alleged above, senior White House staff, including but not limited to

Jared Kushner, routinely have created and sent Presidential records from certain non-official

electronic messaging accounts, and, to the extent they took any steps to preserve those messages,

they did so by following the White House’s official screenshotting policy.

       120.     A screenshot is not a “complete copy” of a Presidential record within the meaning

of 44 U.S.C. § 2209(a), because it lacks metadata, attachments, functionality, and other digital

artifacts associated with the original record.

       121.     Accordingly, the White House’s official screenshotting policy fails to comply

with the PRA because it calls for preserving incomplete copies of presidential records that lack

metadata, attachments, and functionality associated with the original records, and because it does

not otherwise require preservation of “complete copies” of such Presidential records in

accordance with 44 U.S.C. § 2209(a).

       122.     Left uncorrected, the official screenshotting policy of the White House will result

in the irretrievable removal, loss, or destruction of information required to be preserved under the

PRA, depriving Plaintiffs of future access to Presidential records through the FOIA that Plaintiffs

are entitled to receive by law.

       123.     Plaintiffs are therefore entitled to declaratory relief that the official screenshotting

policy of the White House is contrary to the PRA.




                                                  32
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 33 of 41




                                       COUNT IV
  (For Mandamus Relief Directing Defendants Trump and the EOP to Rescind the EOP’s
   Screenshotting Policy and to Preserve “Complete Copies” of All Affected Presidential
                                         Records)

       124.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       125.     The PRA imposes on Defendants Trump and EOP a non-discretionary duty to

“implement[] . . . records management controls and other necessary actions . . . to assure that the

activities, deliberations, decisions, and policies that reflect the performance of the President’s

constitutional, statutory, or other official or ceremonial duties are adequately documented and

that such records are preserved and maintained as Presidential records pursuant to the

requirements of this section and other provisions of law.” 44 U.S.C. § 2203(a).

       126.     The PRA further requires that when White House employees “create or send a

Presidential . . . record using a non-official electronic message account,” they either “(1) cop[y]

an official electronic messaging account. . . in the original creation or transmission of the

Presidential record,” or “(2) forward[] a complete copy of the Presidential . . . record to an

official electronic messaging account . . . not later than 20 days after the original creation or

transmission of the Presidential . . . record.” 44 U.S.C. § 2209(a)(1)-(2) (emphasis added).

       127.     As alleged above, official White House policy authorizes staff, as a means of

satisfying their PRA obligations, to “screenshot” Presidential records created or sent from certain

non-official electronic messaging accounts, and to forward the screenshot to an official account.

       128.     As further alleged above, senior White House staff, including but not limited to

Jared Kushner, routinely have created and sent Presidential records from certain non-official

electronic messaging accounts, and, to the extent they took any steps to preserve those messages,

they did so by following the White House’s official screenshotting policy.




                                                  33
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 34 of 41




       129.     A screenshot is not a “complete copy” of a Presidential record within the meaning

of 44 U.S.C. § 2209(a), because it lacks metadata, attachments, functionality, and other digital

artifacts associated with the original record.

       130.     Accordingly, the White House’s official screenshotting policy fails to comply

with the PRA because it calls for preserving incomplete copies of Presidential records that lack

metadata, attachments, and functionality associated with the original records, and because it does

not otherwise require preservation of “complete copies” of such Presidential records in

accordance with 44 U.S.C. § 2209(a).

       131.     Left uncorrected, the official screenshotting policy of the White House will result

in the irretrievable removal, loss, or destruction of information required to be preserved under the

PRA, depriving Plaintiffs of future access to Presidential records through FOIA that Plaintiffs are

entitled to receive by law.

       132.     Plaintiff CREW has requested that Defendants Trump and EOP revise the White

House’s PRA policy and take appropriate corrective action to ensure preservation of all

Presidential records created or sent from non-official electronic messaging accounts, but they

have refused to do so.

       133.     By adopting and implementing an official records preservation policy that is

facially non-compliant with the PRA, Defendants Trump and EOP have violated their non-

discretionary duties under 44 U.S.C. § 2203(a) and § 2209(a).

       134.     Plaintiffs have no adequate alternative remedy to mandamus relief.

       135.     Given the upcoming end of the Trump presidency and continued reliance by

White House officials on the unlawful screenshotting policy, there is an imminent need to




                                                 34
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 35 of 41




prevent the irretrievable removal, loss, or destruction of Presidential records generated during

President Trump’s term of office before that term ends.

       136.     Accordingly, Plaintiffs are entitled to mandamus relief directing Defendants

Trump and EOP to rescind the unlawful policy and preserve “complete copies” of all Presidential

records that were incompletely preserved pursuant to that policy.

                                     COUNT V
(For a Declaratory Judgment that Defendant Kushner’s Failure to Preserve in an Official
White House Account “Complete Copies” of All Presidential Records He Creates or Sends
  from His Non-Official Electronic Messaging Accounts Is Contrary to the Presidential
                                    Records Act)

       137.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       138.     As Senior Advisor to the President, Defendant Kushner is a “covered employee”

under section 2209 of the PRA because he is part of “the immediate staff of the President” and

an “individual of the Executive Office of the President whose function is to advise and assist the

President.” 44 U.S.C. § 2209(c)(1)(A), (C).

       139.     When Defendant Kushner, in his official capacity as Senior Advisor to the

President, “create[s] or send[s] a Presidential . . . record using a non-official electronic message

account,” section 2209 of the PRA imposes on him a non-discretionary duty to either “(1) cop[y]

an official electronic messaging account. . . in the original creation or transmission of the

Presidential record,” or “(2) forward[] a complete copy of the Presidential . . . record to an

official electronic messaging account . . . not later than 20 days after the original creation or

transmission of the Presidential . . . record.” 44 U.S.C. § 2209(a)(1)-(2) (emphasis added).

       140.     As alleged above, Defendant Kushner routinely creates and sends Presidential

records from certain non-official electronic messaging accounts, and, to the extent he takes any




                                                  35
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 36 of 41




steps to preserve those records, he takes screenshots of them and forwards them to an official

White House account.

       141.     As further alleged above, a screenshot is not a “complete copy” of a Presidential

record within the meaning of 44 U.S.C. § 2209(a), because it lacks metadata, attachments,

functionality, and other digital artifacts associated with the original record.

       142.     By failing to preserve complete copies of Presidential records created or sent from

his non-official electronic messaging accounts, Defendant Kushner has violated, and continues to

violate, his non-discretionary duties under 44 U.S.C. § 2209(a).

       143.     Left uncorrected, Defendant Kushner’s actions will result in the irretrievable

removal, loss, or destruction of information required to be preserved under the PRA, depriving

Plaintiffs of future access to Presidential records through the FOIA that Plaintiffs are entitled to

receive by law.

       144.     Plaintiffs are therefore entitled to a declaratory judgment that Defendant Kushner

is in violation of his mandatory duties under the PRA by failing to preserve in an official White

House account “complete copies,” as that term is used in the PRA and implementing guidance,

of all Presidential records created or sent from his non-official electronic messaging accounts.

                                      COUNT VI
      (For Mandamus Relief Directing Defendant Kushner to Comply with His Non-
Discretionary Duty to Preserve in an Official White House Account “Complete Copies” of
  All Presidential Records Created or Sent from His Non-Official Electronic Messaging
                                       Accounts)

       145.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       146.     As Senior Advisor to the President, Defendant Kushner is a “covered employee”

under section 2209 of the PRA because he is part of “the immediate staff of the President” and




                                                  36
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 37 of 41




an “individual of the Executive Office of the President whose function is to advise and assist the

President.” 44 U.S.C. § 2209(c)(1)(A), (C).

       147.     When Defendant Kushner, in his official capacity as Senior Advisor to the

President, “create[s] or send[s] a Presidential . . . record using a non-official electronic message

account,” section 2209 of the PRA imposes on him a non-discretionary duty to either “(1) cop[y]

an official electronic messaging account. . . in the original creation or transmission of the

Presidential record,” or “(2) forward[] a complete copy of the Presidential . . . record to an

official electronic messaging account . . . not later than 20 days after the original creation or

transmission of the Presidential . . . record.” 44 U.S.C. § 2209(a)(1)-(2) (emphasis added).

       148.     As alleged above, Defendant Kushner routinely creates and sends Presidential

records from certain non-official electronic messaging accounts, and, to the extent he takes any

steps to preserve those records, he takes screenshots of them and forwards them to an official

White House account.

       149.     As further alleged above, a screenshot is not a “complete copy” of a Presidential

record within the meaning of 44 U.S.C. § 2209(a), because it lacks metadata, attachments,

functionality, and other digital artifacts associated with the original record.

       150.     By failing to preserve complete copies of Presidential records created or sent from

his non-official electronic messaging accounts, Defendant Kushner has violated, and continues to

violate, his non-discretionary duties under 44 U.S.C. § 2209(a).

       151.     Left uncorrected, Defendant Kushner’s actions will result in the irretrievable

removal, loss, or destruction of information required to be preserved under the PRA, depriving

Plaintiffs of future access to Presidential records through the FOIA that Plaintiffs are entitled to

receive by law.




                                                  37
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 38 of 41




       152.     Plaintiff CREW has requested that Defendants Trump, EOP, and Kushner take

appropriate corrective action to ensure preservation of all Presidential records created or sent

from Mr. Kushner’s non-official electronic messaging accounts, and that Defendants Trump and

EOP rescind and correct their unlawful screenshotting policy.

       153.     Defendants Trump, EOP, and Kushner have refused to comply with CREW’s

requests.

       154.     Given the upcoming end of the Trump presidency, there is an acute and imminent

need to prevent the irretrievable removal, loss, or destruction of Presidential records generated

during President Trump’s term of office before that term ends.

       155.     Plaintiffs have no adequate alternative remedy to mandamus relief directing

Defendant Kushner’s compliance with his non-discretionary duties.

       156.     Accordingly, Plaintiffs are entitled to mandamus relief directing Defendant

Kushner to comply with his non-discretionary duty to preserve, in an official White House

account, “complete copies,” as that term is used in the PRA and implementing guidance, of all

Presidential records created or sent from his non-official electronic messaging accounts.

                                       COUNT VII
  (For Injunctive Relief Directing Defendants NARA and the Archivist to Take Action to
  Ensure Preservation of “Complete Copies” of All Presidential Records Created or Sent
   from Non-Official Electronic Messaging Accounts During President Trump’s Term of
                                         Office)

       157.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       158.     The PRA imposes on the NARA Defendants a non-discretionary duty to “assume

responsibility for the custody, control, and preservation of, and access to, the Presidential

records” of a former President. 44 U.S.C. § 2203(f), (g)(1).




                                                 38
              Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 39 of 41




       159.     The PRA further imposes on the NARA Defendants a non-discretionary and

“affirmative duty to make” a former President’s “records available to the public as rapidly and

completely as possible consistent with the provisions of this chapter.” 44 U.S.C. § 2203(g)(1).

       160.     As alleged above, the White House’s official screenshotting policy is facially non-

compliant with the PRA and will, if left uncorrected, result in the irretrievable removal, loss, or

destruction of records that the PRA requires to be preserved.

       161.     Plaintiff CREW has requested that the NARA Defendants take action to address

the White House’s unlawful PRA policy, but they have refused to do so.

       162.     As a result of the NARA Defendants’ refusal to act, they will be unable to fulfill

their non-discretionary duties to “assume responsibility for the custody, control, and preservation

of, and access to” all of the Presidential records President Trump generated, 44 U.S.C. §§

2203(f), (g)(1), and to make those records “available to the public as rapidly and completely as

possible,” id. § 2203(g)(1).

       163.     The NARA Defendants’ failure to take such action is “agency action unlawfully

withheld or unreasonably delayed,” and is “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law,” in violation of the APA, 5 U.S.C. §§ 706(1), 706(2)(A).

       164.     In light of the imminent end of the Trump presidency, there is an immediate and

acute need to prevent the irretrievable removal, loss, or destruction of Presidential records

generated during President Trump’s terms of office before that term ends.

       165.     Accordingly, Plaintiffs are entitled to injunctive relief directing the NARA

Defendants to take all necessary action to ensure the preservation of “complete copies,” as that

term is used in the PRA and implementing guidance, of all Presidential records created or sent

from non-official electronic messaging accounts during President Trump’s term of office.




                                                 39
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 40 of 41




                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court:

        1.     Declare that by failing to obtain the views of the Archivist in writing and to

transmit a disposal schedule to Congress prior to disposing of Presidential records, the President

and EOP are violating the PRA;

        2.     Order the President, his staff, and the EOP to comply with their mandatory, non-

discretionary duties under the PRA to obtain the views of the Archivist in advance of any

proposed disposal of Presidential records and to produce a disposal schedule to the appropriate

congressional committee before disposing of Presidential records during President Trump’s term

of office;

        3.     Declare that the White House’s official screenshotting policy is contrary to the

PRA;

        4.     Order Defendants Trump and EOP to rescind the White House’s unlawful

screenshotting policy;

        5.     Order Defendants Trump and EOP to preserve “complete copies,” of all

Presidential records that were incompletely preserved pursuant to the White House’s unlawful

screenshotting policy;

        6.     Declare that Defendant Kushner, by failing to preserve in an official White House

account “complete copies” of all Presidential records created or sent from his non-official

electronic messaging accounts, is in violation of his mandatory duties under the PRA;

        7.     Order Defendant Kushner to preserve, in an official White House account,

“complete copies” of all Presidential records created or sent from his non-official electronic

messaging accounts;




                                                40
             Case 1:20-cv-03500 Document 1 Filed 12/01/20 Page 41 of 41




       8.      Order the NARA Defendants to take all necessary steps to ensure the preservation

in accordance with the PRA of “complete copies” of all Presidential records created or sent from

non-official electronic messaging accounts during President Trump’s term of office;

       9.      Award Plaintiffs their costs and attorneys’ fees in this action; and

       10.     Grant any other relief the Court deems appropriate.



       Dated: December 1, 2020                       Respectfully submitted,

                                                     /s/ Anne L. Weismann
                                                     Anne L. Weismann
                                                     (D.C. Bar No. 298190)
                                                     6117 Durbin Road
                                                     Bethesda, MD 20817
                                                     301-717-6610
                                                     weismann.anne@gmail.com

                                                     /s/ Nikhel S. Sus
                                                     Nikhel S. Sus
                                                     (D.C. Bar No. 1017937)
                                                     CITIZENS FOR RESPONSIBILITY AND ETHICS
                                                     IN WASHINGTON
                                                     1101 K St. N.W., Suite 201
                                                     Washington, DC 20005
                                                     Telephone: (202) 408-5565
                                                     Fax: (202) 588-5020
                                                     nsus@citizensforethics.org

                                                     Counsel for Plaintiffs




                                                41
